          Case 2:20-cv-00235-APG-NJK Document 13 Filed 12/01/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LAURA MONTEMURRO,                                       Case No.: 2:20-cv-00235-APG-NJK

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 ARSTRAT, LLC,

 7          Defendant

 8

 9         On August 24, 2020, the parties advised the court that they had settled this matter and

10 requested 60 days to file a stipulation to dismiss defendant ARSTRAT, LLC. Nothing has been

11 filed since.

12         I THEREFORE ORDER that the parties shall file a stipulation of dismissal or a status

13 report by December 15, 2020. The failure to do so will result in dismissal of this case.

14         DATED this 1st day of December, 2020.

15

16
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
